SENTENCIA
(Regla 50)
Examinada la Moción Urgente en Auxilio de Jurisdic-ción a la luz de las alegaciones contenidas en la petición de certiorari presentada hoy por la Sociedad para Asistencia Legal de Puerto Rico, se expide el auto solicitado y se de-creta lo siguiente:
Se deja sin efecto la resolución dictada en corte abierta el 23 de abril de 1992 por la Hon. Velma E. González Rivera, Juez del Tribunal Superior, Sala de Ponce, en el Caso Núm. G-91-3120 por asesinato en primer grado, mediante la cual relevó al Ledo. Eliezer Rodríguez Cintrón de la re-*351presentación legal del acusado Ariel Correa Cartagena, de-signando a su vez al Ledo. César Estremera Soto, Supervisor de la Oficina de Ponce de la mencionada Sociedad, para representar al acusado en el acto del juicio que estaba se-ñalado para tal día y que fue pospuesto para el próximo lunes 27 de abril de 1992.
Se le ordena al Ledo. Eliezer Rodríguez Cintrón a asu-mir de nuevo, inmediatamente, la representación del men-cionado acusado y a comparecer el próximo lunes prepa-rado para la celebración del juicio en el caso mencionado. Se le apercibe a dicho abogado que la desobediencia a la presente orden sin otra causa que no sea su participación en la huelga decretada por la Unión Independiente de Abo-gados de la Sociedad para Asistencia Legal, podrá consti-tuir sendas violaciones a los Cánones 12 y 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, sujeta a las más seve-ras sanciones por parte de este Tribunal.
Se les advierte a los abogados pertenecientes a la refe-rida Unión que su derecho reconocido a la huelga y la ju-risdicción exclusiva de la Junta Nacional de Relaciones del Trabajo no puede interferir con las obligaciones profesiona-les asumidas por dichos abogados con sus representados individuales con anterioridad a la fecha del comienzo de la huelga, y mucho menos interferir con la jurisdicción de este Tribunal para regular la profesión de abogado y hacer cumplir las obligaciones impuestas a éstos por el Código de Ética que rige la práctica de la abogacía.

Notifíquese inmediatamente esta resolución por teléfono, además de la vía ordinaria. Se ordena, además, la notifi-cación personal al Ledo. Eliezer Rodríguez Cintrón y la pu-blicación de la presente sentencia.

Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García *352se inhibió. Los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario General